DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda et al. (JP 2016-153166) [hereinafter Oda].
Regarding claim 1, Oda discloses a hollow board (Figs. 1-6) comprising a core layer made of plastic that includes a first surface, a second surface opposite to the first surface, and a plurality of partition walls extending between the first surface and the second surface to define a plurality of cells (support part 12; paragraphs [0016 and 0024]) ; a first skin layer (first layer 11) stacked on the first surface of the core layer; and a second skin layer (second layer 11) stacked on the second surface of the core layer, wherein the board comprises a side edge including a compressed portion in which the core layer is compressed in a thickness direction (Figs. 5A-5C and 6A-6B), and an end face formed by bending at least one of the first skin layer and the second skin layer toward the other skin layer at the side edge (Figs. 5A-5C and 6A-6B, end part 13), the 
Regarding claim 2, Oda discloses the cells arranged along the side edge form cell rows, the core layer includes cells in a first row, cells in a second row, and cells in a third row arranged in order from the side edge toward an inner side in a direction intersecting the side edge, the cells in the first row and the second row are compressed, and the cells in the third row are not compressed (Figs. 5A-5C and 6A-6B).
Regarding claim 3, Oda discloses a steel plate is disposed between at least one of the first surface or the second surface of the core layer and the skin layer facing the at least one surface (paragraph [0022]).
Regarding claim 4, Oda discloses the at least one skin has a flat part and a curved portion having an arcuate cross-section between the flat part and the end face, and the steel plate extends along the flat part of the skin layer from a position in contact with the curved portion (Figs. 8A-8C and 10a).
Regarding claim 5, Oda discloses the first skin layer or the second skin layer being made of a nonwoven fabric (paragraph [0073]).
Regarding claim 6, Oda discloses the board comprising at least one corner portion where the two side edges intersect (Figs. 11a-11c), and the corner portion has a flat portion in which a thickness is thinner than the side edge (Fig. 11c), or a length of the compressed portion is longer than the side edge in a direction intersecting the side edge (Figs. 11a-11c).
Regarding claim 8, Oda discloses a polygonal plate-shaped board (Figs. 1-6 and 11) comprising a core layer including a hollow body with a plurality of cells (support part 12); and two skin layers stacked on opposite surfaces of the core layer (layers 11), wherein the board 
Regarding claim 9, Oda discloses the corner portion further having a slope that continues to an inner end of the flat portion, and the slope extends obliquely with respect to opposite surfaces of the board (Fig. 6).

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanabe et al. (JP 2015-199285) [hereinafter Tanabe].
Regarding claim 7, Tanabe discloses a polygonal plate-shaped board (Figs. 1, 3, 9 and 10) comprising a core layer including a foam body with a plurality of cells (foamed body 4); and two skin layers stacked on opposite surfaces of the core layer (layers 2 and/or 3), wherein the board comprises a plurality of side edges including a compressed portion (portions 10a-10d ; paragraph [0025]) in which the core layer is compressed in a thickness direction, an end face formed by bending one of the two skin layers toward the other skin layer at each of the side edges (Fig. 10), and a comer portion where the two side edges intersect (Fig. 9, portion 10a), the compressed portion is provided between the two skin layers at the end face (Fig. 10), and the corner portion includes a flat portion in which the compressed portion is formed wider than a portion of the side edge excluding the corner portion (Figs. 1, 9, and 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oda.
Oda fails to disclose an area of the slope being wider than an area of the flat portion, and an end edge of the flat portion being formed in a curved shape.
It would have been an obvious matter of design choice to have modified the board in Oda to have the area of the slope being wider than an area of the flat portion and to have the end edge of the flat portion being formed in a curved shape, since such a modification would have involved a mere change in the size or shape of a component.  A change in size or shape is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/            Primary Examiner, Art Unit 1781